*646MEMORANDUM **
Willie D. Randle, a California state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that defendants’ use of pepper spray constituted excessive force in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Johnson v. City of Seattle, 474 F.3d 634, 638 (9th Cir.2007), and we affirm.
The district court properly granted summary judgment to defendants because the undisputed facts demonstrate that the defendants used the pepper spray “in a good faith effort to restore discipline and order and not maliciously and sadistically for the very purpose of causing harm.” Clement v. Gomez, 298 F.3d 898, 903 (9th Cir.2002); see also Caliber One Indem. Co. v. Wade Cook Fin. Carp., 491 F.3d 1079, 1085 (9th Cir.2007) (“Summary judgment is appropriate where ... the undisputed evidence supports only one reasonable inference.”).
The district court did not abuse its discretion by denying Randle’s motions to compel discovery because Randle fails to show “that denial of discovery resulted] in actual and substantial prejudice to [him].” See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.